Opinion issued May 18, 2006                                                                         










In The
Court of Appeals
For The
First District of Texas
_________

NO. 01-05-00509-CR
_________

JANT CLAUDIO GUTIERREZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause No. 972699



 
MEMORANDUM  OPINION
          Appellant, Jant Claudio Gutierrez, pleaded guilty to a jury to the felony offense
of aggravated robbery and the jury found appellant guilty.  The jury assessed
punishment at confinement for 5 years and a $3100.00 fine.  We affirm.
          Appellant’s court-appointed counsel filed a brief concluding that the appeal is
wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
          The brief states that a copy was delivered to appellant, whom counsel advised
by letter of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record, and agree
that the appeal is wholly frivolous.
          We affirm the judgment of the trial court.

          Any pending motions are denied as moot.
                                                     PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).